Citation Nr: 0520487	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from March 1943 to 
October 1945.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied entitlement to service connection 
for the cause of the veteran's death.  The appellant is the 
surviving spouse and has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In November 2004, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated, 50 percent; right knee 
degenerative joint disease, rated 30 percent; left knee 
degenerative joint disease, rated 10 percent; bilateral pes 
planus rated 30 percent; and, shell fragment wound of Muscle 
Group IX, rated 20 percent.  

2.  At the time of death a total disability rating was in 
effect for service-connected disabilities.  

3.  The causes of the veteran's death were COPD, coronary 
artery disease, atrial fibrillation, renal insufficiency, 
hypercholesteremia, and a previous left hemispheric stroke.

4.  It is at least as likely as not that service-connected 
disabilities rendered the veteran materially less capable of 
resisting the effects of other disease that caused death, or 
that service-connected conditions had a material influence in 
accelerating death.   


CONCLUSION OF LAW

A disability incurred in active service contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Background

The veteran's DD-214 reflects that he twice received the 
Purple Heart and that he earned the Combat Infantryman Badge.  

According to a May 2001 rating decision, service connection 
was in effect for posttraumatic stress disorder (PTSD), rated 
30 percent from May 1990 and 50 percent from December 1994; 
right knee degenerative joint disease rated 30 percent from 
December 1994; left knee degenerative joint disease rated 10 
percent from December 1994; bilateral pes planus rated 30 
percent from May 1990; and, shell fragment wound of muscle 
group IX rated 20 percent from May 1990.  The combined 
service-connected disability rating was 60 percent from May 
1990 and 90 percent from December 1994.  A total disability 
rating for compensation purposes based on individual 
unemployability was assigned from December 1994.   

A certificate of death reflects that the veteran died on June 
[redacted], 2001, at Maine Medical Center.  He was 86 years old at 
the time.  The immediate cause of death, as listed on the 
certificate, was sepsis and congestive heart failure, 
methicillin resistant staph. aureus infection.  Mitral 
regurgitation was listed as a contributing cause. 

The appellant submitted a claim for death benefits in July 
2001.  Along with her claim, she submitted a letter from the 
veteran's personal physician, Robert Fernandez, M.D.  Dr. 
Fernandez mentioned the veteran's PTSD and his demise from 
coronary artery disease and stated, "Certainly chronic 
stress has been known to be a factor in heart disease and was 
very likely a contributing factor."

In a March 2002 letter, Dr. Fernandez clarified that the 
cause of death was due to chronic obstructive pulmonary 
disease (COPD), coronary artery disease, atrial fibrillation, 
renal insufficiency, hypercholesteremia, and a previous left 
hemispheric stroke.  Dr. Fernandez felt that although none of 
the listed causes of death were related to military service 
related, nevertheless, the veteran's stressful time during 
active service "undoubtedly" took a toll on him.  Dr. 
Fernandez felt unable to quantify the degree to which this 
accelerated any disease process, however.  

In April 2002, Maine Medical Center supplied a terminal 
hospital report.  It lists, as a principal diagnosis, 
cardiogenic shock.  Secondary diagnoses include resistant 
staph. aureus bacteremia, acinetobacter pneumonia, 
respiratory failure due to pulmonary edema, COPD, chronic 
atrial fibrillation, Type 2 diabetes mellitus, anemia, and 
expressive aphasia secondary to cerebrovascular accident.  

The terminal hospital report notes that the veteran had been 
transferred from another private hospital where cardiac 
catheterization on June 11 showed significant coronary artery 
blockage.  The report notes that a bloodstream infection 
precluded percutaneous coronary intervention.  The veteran's 
condition deteriorated, he became extremely confused and 
agitated, and he expired on June [redacted], 2001.

In May 2002, the appellant reported that the veteran had been 
in considerable pain from his service-connected knees prior 
to death.  She reported that the veteran had contracted 
malaria during WW II and that he had retained shrapnel in his 
hand, which also caused considerable pain.  

In November 2002, a VA physician addressed whether PTSD had 
significantly and materially contributed to the veteran's 
heart disease.  The physician noted that the veteran's death 
had been attributed to sepsis due to methicillin-resistant 
staph aureus bacteria, congestive heart failure, and mitral 
regurgitation.  The physician felt that the veteran died from 
multiple chronic illnesses, including COPD, coronary artery 
disease, atrial fibrillation, renal insufficiency, 
hypercholesterolemia, and previous left hemispheric stroke.  
The physician concluded that PTSD did not significantly and 
materially contribute to the development of his heart 
disease, which ultimately led to his demise.  

In January 2005, the Social Security Administration (SSA) 
reported that any relevant disability record had been 
destroyed.  



Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2004).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2004). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, PTSD was not rated 100 percent disabling during 
the veteran's lifetime although PTSD was the most disabling 
of several service-connected disabilities; however, a total 
rating was in effect for 6 1/2 years prior to death.  These 
facts do not require the Board to presume debilitation by 
service-connected disability under 38 C.F.R. § 3.312(c)(3); 
however, the Board must nevertheless carefully weigh the 
positive and negative evidence.  

Arguing for the claim is Dr. Fernandez's July 2001 letter, in 
which he linked chronic stress, from PTSD, as a contributing 
factor to the fatal coronary artery disease.  

Also arguing for the claim is Dr. Fernandez's March 2002 
letter, which notes a review all the factors that caused or 
contributed to the veteran's death.  Dr. Fernandez found that 
the veteran's stressful experience during active service 
"undoubtedly" took a toll on him.  

As these opinions are based on correct facts and offered by a 
physician familiar with the case, the Board finds it to be 
somewhat persuasive.  

On the other hand, a VA physician reviewed the claims files 
and concluded that PTSD did not significantly or materially 
contribute to the development of heart disease.  The 
physician did not address whether PTSD and other service-
connected disabilities had accelerated the veteran's death.  
Nevertheless, the Board finds the VA medical opinion to be 
based on correct facts and somewhat persuasive.  

The question for Board resolution is whether PTSD, in 
combination with all other service-connected disabilities, 
resulted in debilitating effects and general impairment of 
health to the extent that it would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death, or, whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

Weighing Dr. Fernandez's opinion that events during active 
service "undoubtedly" took a toll on the veteran and 
accelerated his death to some degree, against the negative VA 
medical opinion, the Board cannot resolve the issue with any 
certainty.  Fortunately, VA requires neither medical 
certainty nor factual certainty for the veteran to prevail. 

The appellant has linked the veteran's painful service-
connected disabilities to his demise.  The Board notes that 
lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The appellant does not possess 
any specialized training and it is not contended otherwise.  
Therefore, her opinion cannot be afforded any weight in this 
matter.

After weighing all the medical evidence, the Board finds that 
relative equipoise exists.  There is a reasonable basis to 
conclude that service-connected disabilities rendered the 
veteran materially less able to resist the effect of other 
diseases primarily causing his death, or that service-
connected conditions had a material influence in accelerating 
death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Service connection for the cause of the 
veteran's death will therefore be granted.  


ORDER

Entitlement to service connection for the cause of death of 
the veteran is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


